Exhibit 10.14

SUBLEASE

THIS SUBLEASE (“Sublease”) is made and entered into as of this
                     day of September, 2002 (the “Execution Date”), by and
between EVEREST NETWORK TECHNOLOGIES, L.L.C., a Delaware limited liability
company (“Landlord”), and XSPEDIUS MANAGEMENT CO., LLC, a Delaware limited
liability company (“Tenant”).

RECITALS:

A. Pursuant to the Lease Agreement dated April 22, 1999, by and between Bluffs,
L.L.C., a Missouri limited liability company (“Prime Landlord”) and Landlord, a
copy of which is attached hereto as Exhibit “A” and incorporated herein by this
reference (the “Prime Lease”), Prime Landlord, as lessor, leased to Landlord, as
lessee, certain premises commonly known as 5555 Winghaven Boulevard, O’Fallon,
Missouri, (the “Building”) as more particularly described in the Prime Lease
(“Landlord’s Space”).

B. Landlord desires to hereby sublease to Tenant a portion of the Landlord’s
Space consisting of approximately 24,934 rentable square feet located on the
third floor of Landlord’s Space, as more particularly described on Exhibit B
attached hereto (the “Premises”).

NOW, THEREFORE, in consideration of Ten and 00/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

Section 1. Premises; Prime Lease; Construction.

A. Subject to the receipt of Prime Landlord’s consent, Landlord hereby subleases
the Premises to Tenant, and Tenant hereby subleases the Premises from Landlord
upon the terms and conditions set forth herein, subject to the terms of the
Prime Lease.

B. Tenant shall timely observe and perform all of such covenants and obligations
under the Prime Lease with respect to the Premises as if Tenant were the
original tenant thereunder, except as otherwise set forth in this Sublease.
Tenant shall not undertake or perform any action or omission that will cause
Landlord to breach any covenant or obligation under the Prime Lease. In those
instances under the Prime Lease in which the Prime Landlord thereunder has
reserved certain rights with respect to the Premises, or with respect to the
tenant under the Prime Lease, Landlord shall be entitled to exercise all of such
rights as against the Premises and Tenant with the same force and effect as if
all of such rights of the Prime Landlord, as the Landlord under the Prime Lease,
had been expressly set forth in the provisions of this Sublease.

C. In the event of a conflict between the Prime Lease and the provisions of this
Sublease, the applicable provision which is more restrictive on Tenant, or which
imposes the greater obligation on Tenant, shall control.



--------------------------------------------------------------------------------

Section 2. Term; Possession.

A. The term (the “Term”) of this Sublease shall commence fifteen (15) days from
the Execution Date (the “Commencement Date”) and shall expire at midnight on
December 31, 2007, unless sooner terminated (the “Expiration Date”).
Notwithstanding the foregoing, Tenant shall have the right to extend the Term of
this Sublease for an additional period of five (5) years and three months by
providing written notice to Landlord not less than 270 days prior to the
expiration of the Term. The rent for the extended term of this Sublease shall be
based on the prevailing market rate for similar property as negotiated by
Landlord and Tenant.

B. Tenant acknowledges and agrees that if the Prime Lease is terminated prior to
expiration of the Term for any reason other than a default caused solely by
Landlord or pursuant to agreement between Prime Landlord and Landlord, such
termination shall not be a default by Landlord under this Sublease. In the event
of any termination which gives rise to a default by Landlord under this
Sublease, Landlord shall be liable to Tenant for all of Tenant’s damages, costs
and expenses arising directly from such default, including without limitation
the discounted present value, at the then-effective Prime Rate quoted by major
money center banks as published in the Wall Street Journal, of the difference
between (i) rent under this Sublease for the balance of the Term and (ii) any
resulting direct lease from Prime Landlord to Tenant plus reasonable attorneys’
fees actually incurred and arising out of Landlord’s default. In the event Prime
Landlord defaults under the terms of the Prime Lease and such default renders
all or a substantial portion of the Premises untenantable, Landlord agrees to
reasonably cooperate with Tenant to pursue any remedy available to Landlord
under the Prime Lease or otherwise, which cooperation shall be undertaken at
Tenant’s expense, except that Tenant shall be subrogated to Landlord’s rights
under the Prime Lease for recoupment of any such expense permitted under the
Prime Lease.

Section 3. Rent.

A. Tenant shall pay to Landlord monthly rent throughout the term, payable in
advance in monthly installments due on the first day of each month, in the
following amounts (“Rent”):

 

Period

   Rent per Square Foot    Monthly Installment

9/15/02 – 12/31/02

   $ 0.00    $ 0.00

1/1/03 – 9/30/2004

   $ 18.00    $ 37,401.00

10/1/04 – 9/30/2005

   $ 19.00    $ 39,478.83

10/1/05 – 9/30/2006

   $ 20.00    $ 41,556.67

10/1/06 – 12/31/07

   $ 21.00    $ 43,634.50

Contemporaneously with Tenant’s execution of this Sublease, Tenant shall deposit
with Landlord the sum of $37,500.00 as a security deposit (“Security Deposit”).
The Security Deposit shall be held by Landlord in trust for the benefit of
Tenant, provided, however, that Landlord

 

-2-



--------------------------------------------------------------------------------

shall have the right to apply the same as provided herein. The Security Deposit
shall be considered as a security for the payment and performance by Tenant of
the obligations, covenants, conditions and agreements contained in this
Sublease. Landlord may, without prejudice to any other remedy or without waiving
any other rights, use the Security Deposit to the extent necessary to remedy any
default in the payment of Rent or to satisfy any other obligation of Tenant
hereunder. If all or any part of the Security Deposit shall be so applied,
Tenant shall, within five (5) days of receipt of written demand from Landlord,
restore the Security Deposit to its full amount. Landlord shall return any
remaining Security Deposit to Tenant within a reasonable time after the
Expiration Date of this Sublease.

B. Tenant shall also be responsible for and will also make payments to Landlord,
as additional rent (at the same times that Rent payments are made) for Tenant’s
Proportionate Share of all increases in Operating Expenses for the Landlord’s
Space that may be imposed pursuant to Article 5 of the Prime Lease; provided,
however, that Tenant shall only pay those increases in Operating Expenses that
represent an increase over the Operating Expenses for the calendar year ending
December 31, 2003.

C. To the extent such items are not included in the Operating Expense amounts to
be paid under the Prime Lease, Tenant shall be responsible for and shall
promptly pay as and when due all documented utility use costs, charges and
expenses for water, gas, electric, sewer telephone and any other utilities
serving the Premises and all costs necessary to determine the amount of Tenant’s
usage, whether charged by the Landlord or the applicable utility. By way of
example, Tenant shall be solely and fully responsible for the payment of all
costs related to its after-hours usage of utilities at the Premises or any other
usage in excess of the amounts that are included in the Operating Expense
amounts allocated to the Premises.

Section 4. Utilities; Maintenance and Repair.

A. Tenant acknowledges and agrees that all requisite utilities for the Premises
are furnished by Prime Landlord, and Tenant shall be responsible for procuring
and paying for any and all additional utilities required by Tenant. Landlord
will not be liable in any respect for any losses, damages, liabilities or
expenses arising out of the loss or interruption of utilities for the Premises,
nor shall the loss or interruption of utilities for the Premises provide Tenant
grounds for claiming constructive eviction unless such loss or interruption of
utilities results from any act or neglect of Landlord. Tenant’s sole remedy for
disruption or loss of utilities (unless resulting from an act or neglect of
Landlord) shall be to perform repairs at Tenant’s expense or to pursue the Prime
Landlord, in which event, Landlord agrees to cooperate with Tenant (at Tenant’s
expense) to cause Prime Landlord to furnish such utilities.

B. Tenant shall be responsible for maintaining and keeping in good repair and
order the Premises, including, without limitation, all doors, windows, interior
walls, ceilings, floors and mechanical systems to the extent they are located
solely within the Premises, as required under the Prime Lease. Except to the
extent that such maintenance and repair is the responsibility of the Prime
Landlord under the Prime Lease, Landlord shall have no obligations with respect
to the repair and maintenance of the Premises, and shall have no liability to
Tenant by reason of Prime Landlord’s failure to perform its repair and
maintenance obligations.

 

-3-



--------------------------------------------------------------------------------

C. Subject to the preceding Section 4B, upon Tenant’s reasonable request,
Landlord shall grant to Tenant the right to seek to directly enforce the
observance and/or performance by the Prime Landlord of its obligations under the
Prime Lease, including the right to institute and prosecute in good faith any
legal action or other proceeding necessary to cause the Prime Landlord to
observe and/or perform its obligations thereunder; and Landlord shall be
relieved of its obligation to seek to cause the Prime Landlord to observe or
perform the obligations Tenant shall have requested be enforced. In any such
instance, Landlord shall cooperate with Tenant as may be reasonably requested by
Tenant, provided that all costs and liabilities incurred by Landlord in
connection with its cooperation, if any, shall be borne by Tenant. Tenant shall
indemnify and hold Landlord harmless from and against claims made against and
losses, costs, damages and liabilities (including reasonable attorneys’ fees)
incurred by Landlord, in connection with any claim, action or proceeding
instituted or prosecuted by Tenant.

Section 5. Insurance; Waiver of Subrogation.

A. Tenant shall maintain commercial general liability insurance of not less than
$1,000,000.00 for any one occurrence, together with an umbrella or excess
coverage policy in an amount of no less than $2,000,000.00. Tenant shall name
Landlord and Prime Landlord as additional insured parties thereunder. Such
insurance shall contain a clause that the insurer will, not amend, cancel, or
allow such insurance coverage to lapse without first giving Landlord and Prime
Landlord thirty (30) days prior notice. Tenant shall also maintain “All-Risk”
property insurance on Tenant’s personal property, fixtures, equipment, and
improvements in an amount equal to full replacement value of such items, and any
and all additional insurance required by the Prime Lease. At Landlord’s request,
Tenant shall furnish Landlord certificates of insurance evidencing Tenant’s
compliance with the terms of this Section 5.

B. Landlord and Tenant and all parties claiming, by, through or under them,
mutually release and discharge each other from all claims and liabilities
arising from or caused by any casualty or hazard covered or required hereunder
to be covered in whole or in part by insurance on the Premises or in connection
with property on or activities conducted on the Premises, and waive (and shall
cause their insurers to waive) any right of subrogation which might otherwise
exist in or accrue to any person on account thereof and further agree to
evidence such waiver endorsement to the required insurance policies.

Section 6. Indemnity.

A. Tenant shall indemnify and save Landlord harmless from and against all
liability, loss, costs, damages and expenses (including attorney’s fees)
suffered by Landlord as a consequence of (i) any and all acts or omissions by
Tenant, Tenant’s agents, independent contractors, employees, and invitees,
(ii) Tenant’s breach of or default under (or causing in whole or in part a
breach of or default under) any of the terms, covenants and conditions of the
Prime Lease or this Sublease, or (iii) any holdover by Tenant beyond the
Expiration Date or failure to surrender the Premises in the condition required
by the Prime Lease.

B. Landlord shall indemnify and save Tenant harmless from and against all
liability, loss, costs, damages and expenses (including attorney’s fees)
suffered by Tenant as a consequence of (i) any and all acts or omissions by
Landlord or (ii) Landlord’s breach of or

 

-4-



--------------------------------------------------------------------------------

default under (or causing in whole or in part a breach of or default under) any
of the terms, covenants and conditions of the Prime Lease or this Sublease.

Section 7. Destruction; Condemnation.

In the event of damage to or destruction of the Premises from fire or other
casualty loss or condemnation of all or any portion of the Premises, the terms
of the Prime Lease shall govern and Landlord shall be entitled to all rights of
the tenant thereunder. In the event that, under the provisions of Section 9 of
the Lease, the Prime Landlord does not exercise its right to terminate the Prime
Lease, Landlord may, acting under the provisions of Section 9, either terminate
the Sublease by giving notice to Tenant within thirty (30) days after the
damage, and rent shall abate effective on the date of the casualty or
condemnation, or Landlord may choose not to terminate the lease, and rent shall
abate pro rata to the extent and duration the Premises are rendered
untenantable.

Section 8. Assignment and Subletting.

A. Tenant shall not pledge, mortgage, assign or in any way encumber this
Sublease, or further sublet the Premises, or any part thereof, without the prior
written consent of Landlord in each instance, which shall be given or withheld
at Landlord’s reasonable discretion it being agreed and understood that
Landlord’s failure, in good faith, to obtain the Prime Landlord’s consent to
such assignment or subletting shall be reasonable grounds for Landlord’s
withholding of consent. Landlord shall notify Tenant, in writing, of Landlord’s
decision to consent to such assignment or subletting within twenty (20) days of
a written request from Tenant.

B. Notwithstanding the foregoing, Tenant shall have no obligation to secure, and
Landlord hereby approves, any sublease of all or a portion of the Premises, or
any assignment of this Sublease to any “Tenant Affiliate Company” of Tenant;
provided the financial condition of such “Tenant Affiliate Company” of Tenant,
or the financial condition of any other person or entity who remains liable for
the obligations of Tenant under this Sublease, is the same or better than the
financial condition of Tenant at the time this Sublease ease was executed, or,
if applicable, at the time Tenant exercised any expansion option set forth
herein. For purposes of this Sublease, the term “Tenant Affiliate Company” shall
be defined as any parent, subsidiary or affiliate company owned by or in common
control with Tenant, or any resultant entity that is formed through a merger,
buy out, stock transfer or consolidation with Tenant.

C. Notwithstanding any assignment or subletting, Tenant shall remain fully
liable under this Sublease and shall not be relieved from performing any of its
obligations hereunder. As a condition to any assignment of this Sublease which
is permitted by Landlord, the assignee shall be required to execute and deliver
to Landlord an agreement whereby such assignee assumes and agrees with Landlord
to discharge all obligations of Tenant under this Sublease.

Section 9. Use.

Tenant shall use the Premises in full compliance with the Prime Lease. Tenant
shall comply with all applicable laws and codes governing the Premises and
Tenant’s use thereof

 

-5-



--------------------------------------------------------------------------------

(including and any and all laws governing environmental contamination). Tenant
shall not take any action, or omit to take any action, that would cause or
result in a breach or default under the terms of the Prime Lease. No toxic or
hazardous material will be used or stored at the Premises. Tenant shall not
commit waste.

Section 10. Condition; Alterations; Surrender.

A. Tenant shall accept the Premises in its “as is” condition, it being agreed by
Tenant that neither Landlord nor any party acting on Landlord’s behalf, has made
any representation or warranty with respect to the condition of the Premises,
nor with respect to its fitness or suitability for any particular purpose.

B. Tenant shall not make any alterations or additions to the Premises (including
ADA adaptations) without Landlord’s prior written consent in each instance.
Notwithstanding the foregoing, and subject to the provisions of Section 11 of
the Prime Lease, Tenant shall have the right to alter the Premises without first
obtaining the written consent of Landlord provided that the cost of such
alteration does not exceed $5,000 and so long as the alteration does not
materially affect the building systems, including, but not limited to the
buildings electrical, plumbing and HVAC systems. Tenant shall be solely
responsible for the cost of such alterations or additions.

C. As part of the Premises, Landlord shall provide to Tenant twenty (20) office
cubicles previously used by Landlords employees during the course of Landlord’s
business operations that shall be used by Tenant in the course of Tenant’s
business operations (the “Cubicles”). The Cubicles shall remain the property of
Landlord throughout the term hereof and shall be returned to Landlord at the
expiration of the Term (as extended) in such condition that is substantially
similar to that in which the same was provided to Tenant, normal wear and tear
excepted. Tenant acknowledges and agrees that the Cubicles are being provided in
accordance with Section 10.A. above and that Landlord shall have no obligation
to maintain or repair the same.

D. Upon the Expiration Date or earlier termination of this Sublease for any
reason whatsoever, Tenant shall promptly and peaceably surrender the Premises to
Landlord broom-clean, in good order and repair, except for reasonable wear and
tear. Tenant shall repair all damage caused by the removal of Tenant’s personal
property, fixtures and equipment from the Premises.

Section 11. Default by Tenant.

A. It shall be an event of Default under this Sublease if Tenant:

(1) Performs any act or omission that places Landlord in breach of its Prime
Lease with Prime Landlord

(2) Does not pay Rent or any other charge payable by Tenant under this Sublease
within ten (10) days after due; or

 

-6-



--------------------------------------------------------------------------------

(3) Fails to cure any other default under this Sublease within ten (10) days
after Landlord gives Tenant written notice of such default (provided that for
defaults not involving the failure to pay Rent that cannot be cured within ten
(10) days, it shall not constitute a default so long as Tenant commences such
cure within ten (10) days and prosecutes it diligently to completion), then
Landlord shall have, the right by notice to Tenant, to terminate this Sublease,
or to terminate only Tenant’s right to possession without terminating this
Sublease.

B. Should Landlord elect to terminate this Sublease pursuant to the provisions
of subsection (A) above, Landlord may pursue all remedies available at law and
equity, including, without limitation, recovering any unpaid rent and other
charges which had been earned at the time of termination, and any and all other
damages resulting from Tenant’s default. If Landlord elects to terminate
Tenant’s right of possession without terminating the Sublease, Landlord shall be
entitled to all remedies specified above in this Section 11(B), and to collect
all rent outstanding from the date of default until the Expiration Date.

Section 12. Signage.

At Tenant’s sole cost and expense, and subject to the provisions of Section 41
of the Prime Lease and subject to the consent of Prime Landlord, Tenant shall
have the right to install such signage as is permitted by the Prime Lease. The
installation of such signage shall be at Tenant’s sole cost and expense. Prior
to the installation of any signage by Tenant, Landlord shall remove, at
Landlord’s sole cost and expense, any existing signage that Landlord has
installed pursuant to its’ rights under Section 41 of the Prime Lease.

Section 13. Parking.

Subject to the provisions of Section 40 of the Prime Lease, Tenant shall have
the right to use a total of five (5) parking spaces in the parking areas
designated by Prime Landlord for use by tenants of the Premises for each 1,000
rentable square feet of space in the Premises. As part of the total parking
spaces allocated to Tenant pursuant to the immediately preceding sentence,
Tenant shall be entitled to the use of one (1) parking space in the covered
parking area serving the Premises for each 3,400 rentable square feet of space
in the Premises. Landlord may charge Tenant for the use of any covered spaces at
a rate of $35.00 per month per parking space. In the event that Landlord’s cost
of providing covered parking increases due to provisions of Section 40 of the
Prime Lease, Tenant shall be obligated to pay to Landlord the amount of any such
increase. All parking spaces provided herein shall be unreserved and
undesignated. All parking spaces shall be available to Tenant only to the extent
they are available to Landlord under the Prime Lease and Tenant shall have no
right to such spaces other than or greater than the rights to such spaces than
afforded to Landlord. Tenant shall comply with all parking regulations and
requirements of Prime Landlord and Landlord.

Section 14. Right of First Refusal.

Provided Tenant is not and has not been in default hereunder, Tenant shall have
the ongoing right of first opportunity to lease any portion of the Landlord’s
Space that is contiguous to the Premises (the “Adjacent Space”) as hereinafter
described. The “Adjacent Space” shall

 

-7-



--------------------------------------------------------------------------------

include that portion of the Landlord’s Space located on the first floor of the
Building. Before Landlord offers for lease all or a portion of the Adjacent
Space to another prospective subtenant, it shall offer the space to Tenant for
sublease by notice to Tenant, which notice shall contain the terms and
conditions on which Landlord is prepared to market the space to other tenants
(“Landlord’s Notice”). Tenant shall have ten (10) days to lease the offered
space on the same terms and conditions as set forth in Landlord’s notice of
availability by written notice to Landlord. If Tenant elects to proceed by
providing notice to Landlord, Tenant shall execute an amendment to this Sublease
which is satisfactory to Landlord which adds the Additional Space within ninety
(90) days of Landlord’s delivery of the amendment to Tenant. If Tenant does not
elect to proceed, or if Tenant fails to notify Landlord of Tenant’s election to
proceed within the requisite period set forth above, Tenant shall be deemed to
have waived Tenant’s rights with respect to the transaction referenced in
Landlord’s Notice.

Section 15. American’s with Disabilities Act.

Landlord hereby represents and warrants that to the best of Landlord’s actual
knowledge, Landlord has committed no act that would cause the Premises to be
non-compliant with the American’s with Disabilities Act.

Section 16. Legal Expenses.

In case suit shall be brought-because of the breach of any agreement or
obligation contained in this Sublease on the part of Tenant or Landlord to be
kept or performed, and a breach shall be established, the prevailing party shall
(to the extent permitted by law) be entitled to recover all expenses incurred
therefor, including reasonable attorneys’ fees.

Section 17. Notices.

All notices and demands which are required or permitted to be given hereunder
shall be in writing and shall be given by personal delivery or by sending such
notice or demand by (i) United States registered or certified mail, postage
prepaid, return receipt requested, or (ii) express mail or courier (for next
business day delivery). All notices shall be deemed given and received on
(i) the third (3rd) day following the date it is deposited in the U.S. mail, or
(ii) the date it is delivered to the other party if sent by express mail, or
courier. All notices shall be sent to the address of the respective party set
forth below or to such other address as said party shall be specify in writing:

 

Landlord:                                Attn:            Fax:       

 

-8-



--------------------------------------------------------------------------------

  With a copy to:     Blackwell Sanders Peper Martin LLP         2300 Main
Street, Suite 1100         Kansas City, MO 64108         Attn:   Howard Barewin
        Fax:   (816) 983-8080     Tenant:     XSPEDIUS MANAGEMENT CO.        
5555 WINGHAVEN BLVD.         O’FALLON, MO 63366         Attn:   GENERAL COUNCIL
        Fax:   636-625-2128  

Section 18. Subtenant Work.

Tenant shall have the right to access the electrical closet and additional
terminals and facility located within the Building and serving the Premises for
the purpose or installing electrical wiring for the Premises. Tenant shall also
have the right to install two 20 amp. standard circuit breakers on the existing
emergency generator. All work performed in accordance with this Section 18 shall
be at Tenant’s sole cost and expense and shall be performed in accordance with
the provisions of the Prime Lease.

Section 19. Miscellaneous Provisions.

A. This Sublease, together with any exhibits hereto, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any prior representations or understandings. This Sublease may not be
modified except in writing signed by the parties hereto.

B. All obligations of Tenant which by their nature involve performance after the
expiration or sooner termination of this Sublease, or which cannot be
ascertained to have been fully performed until such time, shall survive the
expiration or sooner termination of this Sublease.

C. Landlord shall have access at all times to the Premises to examine same and
to determine that Tenant is conducting its business in accordance with the terms
and provisions of this Sublease.

D. This Sublease shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, successors, legal representatives and assigns.

E. Except as otherwise expressly stated herein, whenever Landlord is entitled
under the terms of this Sublease to give or withhold its consent, such consent
shall be given or withheld in Landlord’s reasonable discretion. Tenant hereby
acknowledges and agrees that, among other things to be determined by Landlord in
its sole discretion, Prime Landlord’s withholding of any consent required to be
obtained by one or both of them constitutes a legitimate reason for the
withholding of Landlord’s consent.

 

-9-



--------------------------------------------------------------------------------

F. The parties hereto represent and warrant to each other that no broker or
other person is entitled to a fee or commission in connection with this Sublease
other than Colliers Turley Martin Tucker (“Broker”). Landlord shall pay the
commission of Broker pursuant to a separate written agreement. The parties
hereto agree to indemnify and hold one another harmless for any breach of this
representation and warranty contained herein.

G. Any capitalized terms not defined herein shall have the meaning ascribed to
them in the Prime Lease.

H. Landlord covenants that if and for so long as Tenant pays the Rent and
performs the covenants and conditions hereof, Tenant shall peaceably and quietly
have, hold and enjoy the Premises for the Term.

IN WITNESS WHEREOF, the parties have executed this instrument, or caused the
same to be executed, the day and year first above written.

 

LANDLORD:     TENANT: EVEREST NETWORK TECHNOLOGIES, L.L.C.,
a Delaware limited liability company     XSPEDIUS MANAGEMENT CO., LLC
a Delaware limited liability company By:   /s/ Kevin Anderson     By:   /s/ Mark
W. Senda Name:   Kevin Anderson     Name:   Mark W. Senda Title:   President    
Title:   President & CEO

 

-10-